Citation Nr: 1100105	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disorder.

2.	Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD), 
addictive behavior, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from May 1974 to May 1978, and 
from            July 1980 to September 1981.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania, which denied entitlement to the 
benefits sought. 

In June 2008, the Veteran testified during a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge (VLJ) of the 
Board, a transcript of which is of record. In Bryant v. Shinseki, 
23 Vet. App. 488, the United States Court of Appeals for Veterans 
Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) 
requires that the VLJ who chairs a hearing fulfill two duties to 
comply with the above regulation. These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted the basis of the prior 
determination and noted the elements of the claims that were 
lacking to substantiate the claims for benefits. In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims. Moreover, 
neither the Veteran         nor his representative has asserted 
that VA failed to comply with 38 C.F.R.              § 
3.103(c)(2) nor has identified any prejudice in the conduct of 
the VLJ hearing.  By contrast, the hearing focused on the 
elements necessary to substantiate the claims and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claims for 
benefits.            As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in 38 
C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims 
based on the current record.
 
The Board previously remanded this case in October 2008 to the 
RO, via the Appeals Management Center (AMC). Then in October 
2009, the Board denied several claims before it, including those 
for service connection for ankle, foot and back disorders, and 
residuals of venereal disease. The issues of service connection 
for a bilateral knee disorder and an acquired psychiatric 
disorder were remanded again for further development, and have 
since returned to the Board for appellate disposition. 


FINDINGS OF FACT

1.	The preponderance of the competent evidence weighs against the 
finding that a current bilateral knee disorder was incurred or 
aggravated during military service. 

2.	There is no verified stressor of record to support a diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for a bilateral 
knee disorder.          38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010);           38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

2.	The criteria are not met for service connection for an acquired 
psychiatric disorder including PTSD, addictive behavior, and 
depression. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)     must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Through VCAA notice correspondence dated from March 2004 through           
January 2010, the RO/AMC notified the Veteran as to each element 
of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the October 2008 notice 
correspondence provided information concerning both the 
disability rating and effective date elements of a pending claim 
for benefits.

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, not 
all of the VCAA notice correspondence was issued prior to the 
original adjudication of the claims on appeal through a September 
2005 RO rating decision. In particular, the October 2008 and 
January 2010 VCAA letters did not comport with the definition of 
timely notice. However, the Veteran has had an opportunity to 
respond to the VCAA notice letters in advance of the most recent 
May 2010 Supplemental Statement of the Case (SSOC) readjudicating 
his claims. There is no objective indication of any further 
relevant information or evidence that must be associated with the 
record. The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claims. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

The RO/AMC has also taken appropriate action to comply with the 
duty to assist                 the Veteran in this case, through 
obtaining service treatment records (STRs), personnel records and 
VA outpatient treatment records. The Veteran has also twice 
undergone VA Compensation and Pension examinations. See 38 C.F.R.                    
§ 3.159(c)(4) (2009). See too, McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). In support of his claims, the Veteran has 
provided a copy of a private psychiatric evaluation, and several 
personal statements. He has testified during a Travel Board 
hearing. The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). Under 
these circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent 
manifestations of    the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 

Bilateral Knee Disorder

STRs reflect that in June 1981, the Veteran was seen for 
complaints of knee pain over the past month, specifically pain 
over the tibial tuberosity of both legs when they were bumped. 
Objectively, there was no deformity. There was tenderness to the 
tibial tuberosities. There was full range of motion. The 
assessment was leg pain, and the treatment plan was heat and rest 
from weight lifting.

The Veteran's September 1981 separation examination included a 
notation as to "joints - knees hurt."

The next relevant source of evidence consists of a March 2009 VA 
Compensation and Pension examination of the joints. The medical 
history included mention of the one in-service instance of 
treatment for knee pain. Also noted was the Veteran's report that 
he had knee pain and knee symptoms throughout his time in 
service, especially when playing recreational sports, but did not 
see physicians for this.     He instead kept his knees wrapped 
and used heat and ice on his own, but had no other traumatic 
episodes. According to the Veteran, since having been out of the 
service he had experienced progressive knee bilateral pain, and 
recently had initiated use of bilateral knee braces. Following a 
physical examination, the diagnosis was right knee symptomatic 
plica; right knee moderate degenerative joint disease; and left 
knee early degenerative joint disease. The VA examiner 
characterized these conditions as mild in degree.

In its October 2009 remand, the Board directed that a VA medical 
opinion be obtained on the dispositive issue of whether the 
Veteran's diagnosed bilateral knee disorders were etiologically 
related to an incident of his military service.

The Veteran underwent re-examination for this purpose in January 
2010. He then stated that his condition began while in the 
military due to physical training necessary for performance of 
duties, and playing recreational basketball which led due a 
continuous degree of pounding on his knee joints. He did not 
describe a traumatic incident, or single episode or event or 
trauma where he had the acute onset of pain. He instead described 
a kind of overuse phenomenon. The VA examiner noted the fact that 
there was one documented instance of knee pain during service. 
Following a thorough inquiry into subjective symptoms and a 
physical exam, the diagnosis was of right knee symptomatic 
synovial plica; right knee moderate osteoarthritis; and left knee 
mild osteoarthritis.
In his additional comments to the examination report, the VA 
examiner observed that the joint popping sensation on the right 
side did appear to originate from symptomatic synovial plica. 
There was no true instability of either knee. Motion was fairly 
excellent and on the whole only having a minimal effect on the 
Veteran's life. As to the question of whether the knee disorders 
had a relationship to             the Veteran's time in service, 
the examiner observed that importantly, the only pathology the 
Veteran described from service was an overuse phenomenon, where 
he played a lot of basketball along with physical training. 
According to the examiner, this would not produce osteoarthritis 
and synovial plica. A synovial plica was a congenital problem 
that had been present the Veteran's entire life and for reasons 
that were not understood became symptomatic recently. It was not 
caused by or related to his time in the service. The treatment 
for this would be arthroscopic surgery, but again, it was not 
caused or related to and was not worsened whatsoever by military 
service. Moreover, osteoarthritis, which was present in both 
knees, would not be caused by overuse 30 years previously. There 
were plenty of people who played sports all their lives and did 
not end up with osteoarthritis of the knee. According to the 
examiner, osteoarthritis was an abnormal process that could 
happen with age. His conclusion was that the Veteran's bilateral 
knee disorders were not related to or aggravated by military 
service.        

Based upon the foregoing, the Board concludes that there is no 
competent and probative foundation upon which to adjudicate as 
service-connected a bilateral knee disorder. While there is some 
evidence of relevant treatment for knee pain in service, and the 
Veteran's own competent assertions of knee problems therein,             
the preponderance of the evidence nonetheless establishes that 
his current bilateral knee pathology is not incidental to his 
military service. In other words, the essential element of a 
causal nexus between a claimed disability and military service is 
not satisfied in this case. See Watson v. Brown, 4 Vet. App. 309, 
314 (1993)                   ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."). See, 
too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

As the one medical opinion of record on the etiology of the 
Veteran's bilateral knee disorder, the January 2010 VA 
examination report strongly weighs against any finding of 
causation due to military service. The opinion proffered states 
that          the Veteran's injuries in service appeared to 
constitute an overuse syndrome, which would not have led to or 
worsened the congenital condition of right side synovial plica. 
Nor would overuse syndrome be expected to result in more likely 
age-related osteoarthritis approximately 30 years later. The 
examiner's opinion effectively rules out a causal connection 
between the Veteran's current bilateral knee pathology based upon 
a careful consideration of both documented and reported medical 
history, comparing the condition claimed with the potential 
precipitating circumstances claimed from military service. See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion include the 
medical expert's access to the claims file and the thoroughness 
and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 
(1998). There is a clear rationale then stated as to why the 
current pathology and past claimed injuries are not one in the 
same. See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(recognizing that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"). 
Also factored into the examiner's conclusion is the notable 
absence of any documented knee symptomatology from service 
discharge for nearly 30 years thereafter. See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim). On this basis, the Board finds the January 2010 VA 
examiner's opinion to be a probative statement on the issue of 
causation.

The Veteran's own assertions have also been afforded appropriate 
weight in the present case. This notwithstanding, as he is a 
layperson, he cannot opine on the causation of a bilateral knee 
disorder given the medical complexity of ascertaining such a 
claimed medical relationship, particularly as it involves 
structural components of the bilateral knees and it is not 
readily amenable to lay observation.                    See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
 
For these reasons, the Board is denying the claim for service 
connection for a bilateral knee disorder. The preponderance of 
the evidence is against this claim,  and under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).     

Psychiatric Disorder

In addition to the foregoing general criteria to establish 
service connection,                the criteria for demonstrating 
service connection for PTSD are: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed         
in-service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor. A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which provides that all 
psychiatric diagnoses must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) 
(2010). 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records. See, e.g., Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 
128 (1997). If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required provided that such testimony 
is found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation 
in combat, then his lay testimony, in and of itself, is 
insufficient to establish the occurrence of the alleged stressor. 
Instead, the record must contain credible supporting information 
from an independent source that corroborates his testimony or 
statements, such as service records. See Cohen, 10 Vet. App. at 
146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-
95 (1996). The available sources for corroboration of a claimed 
stressor are not necessarily limited to service records, but may 
also include other sources of evidence such as lay statements 
from third-party individuals.      See Cohen, 10 Vet. App. at 143 
(indicating that corroborating sources need not be found only in 
service records, contrary to what was previously set forth under 
the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 
21, 1992); and         M21-1, Subch. XII, para 50.45(d) (1989)). 

Apart from the above provisions, there has been a recent 
regulatory change to the pertinent criteria. Effective July 13, 
2010, VA revised the regulation governing adjudication of claims 
for service connection for PTSD. See 75 Fed. Reg. 39,843  (to be 
codified at 38 C.F.R. § 3.304(f)). The new regulation essentially 
softens the requirement that there be objective corroboration of 
a claimed in-service stressor. Under the new standard, if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

Generally, also, VA law and regulations preclude granting service 
connection for a disability that originated due to substance 
abuse, as this is deemed to constitute willful misconduct on the 
part of the claimant. See 38 U.S.C.A. § 105; 38 C.F.R.     § 
3.301(d). See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 
1999).

The United States Court of Appeals for the Federal Circuit 
("Federal Circuit"), however, held in Allen v. Principi, 237 
F.3d 1368, 1381 (Fed. Cir. 2001), that        there is a limited 
exception to this doctrine when there is "clear medical 
evidence" establishing that a claimed condition involving 
alcohol or drug abuse was acquired secondary to a service-
connected disability, itself not due to willful misconduct. 

The Board has comprehensively reviewed the circumstances of this 
case, and determined that service connection for an acquired 
psychiatric disorder, alternatively claimed as PTSD, addictive 
behavior, and depression, is not objectively warranted. In so 
finding, the Board considers each of these claimed disabilities 
in turn.

As regarding claimed PTSD, the Veteran has identified a single 
incident as a stressor in furtherance of his claim for service 
connection for that particular disorder. The Veteran indicates 
that while stationed in Manila in the Republic of the 
Philippines, in late 1976 there was an altercation in a local 
establishment in which both civilians and members of the 
Philippines military began shouting at him in reference to being 
an American and became hostile to him. According to               
the Veteran, these individuals brandished weapons and proceeded 
to attack him.             He describes a series of events in 
which he responded in self-defense fighting several other 
individuals and finally escaped from the situation unharmed.              
The Veteran states that his superiors learned of the incident and 
relieved him from Marine Security Guard duty in Manila and 
reprimanded him for his behavior.               He states that he 
was referred to mental health evaluation on return to Quantico, 
Virginia. 

Given that the above-claimed incident is not related to 
participation in combat operations, nor for that matter arises 
out of actual or anticipated hostile military or terrorist 
activity, this specific stressor must be independently 
corroborated by objective evidence of record. 

The Board recognizes that several evaluating mental health 
treatment providers have rendered their respective assessments of 
PTSD, and that this constitutes evidence supporting the validity 
of that diagnosis. On this subject, there is the       July 2004 
statement from the coordinator of a VA PTSD residential program, 
and March 2008 report of an evaluating VA psychologist that 
corroborates such a diagnosis. Notably, not all of the available 
medical evidence weighs in favor of such a diagnostic finding, as 
in January 2006 the VA psychologist directing a PTSD program 
found that the Veteran could not be accepted into that program in 
that a diagnosis of PTSD could not be confirmed. In any event, 
the Board will assume for argument's sake the propriety of a 
diagnosis of PTSD. Still, the applicable regulatory requirements 
for service connection mandate that the claimant also have a 
verified stressor of record to substantiate a clinical diagnosis 
of PTSD. It is the element of a confirmed stressor that is 
lacking from the record. 

The underlying incident which the Veteran identifies as a 
stressor in support of his claim at the outset, is not one which 
easily lends itself to objective verification.           It 
involves an interaction with civilians in which the Veteran 
claims he was the target of physical hostilities, and would not 
likely be denoted in documented service personnel or unit records 
history. Nonetheless, all pertinent efforts to research this 
incident have been taken. For one, the Veteran mentions that his 
military superiors required him to undergo psychiatric evaluation 
as a result of the incident and attendant physical altercation in 
1976. However, there is no record of the same in the STRs. 
Meanwhile, there is no reference to the incident in service 
personnel records. Moreover, the Board has requested pursuant to 
the prior October 2009 remand that the Veteran provide further 
details of the incident in question                 (i.e., 
specific dates, location, and names of individuals involved), 
this to support future attempts at RO independent corroboration 
of the Veteran's stressor, including but not limited to a records 
inquiry to the U.S. Army and Joint Services Records Research 
Center (JSRRC). This notwithstanding, the Veteran did not respond 
to   the ensuing January 2010 stressor development letter with 
any additional information pertaining to his claimed stressor. 
Absent further participation by               the Veteran in 
development of his own claim, the Board cannot take any further 
measures to assist him in this regard. See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (The "duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."). 

Finally, apart from the lack of official documentation helping 
corroborate                the Veteran's claimed stressor, or of 
the basis for further records inquiry in this area, the Veteran 
himself has not provided any sources of evidence for purpose of 
stressor verification. This includes the possibility of lay 
statements from any other individuals involved or present when 
the incident occurred. 

Accordingly, absent a confirmed stressor of record, there is no 
legitimate premise upon which to substantiate this claim as it 
pertains to the psychiatric condition of PTSD. Per applicable 
law, there must be a verified stressor underlying a clinical 
diagnosis of PTSD. The fact that one or more treatment 
professionals have diagnosed that disability alone offers 
insufficient factual support for the Veteran's claim. Without a 
verified stressor therefore, service connection for PTSD cannot 
be substantiated, and this component of the Veteran's claim for 
an acquired psychiatric disorder must be denied.

Turning to the remaining claimed psychiatric conditions, the RO 
has adjudicated and denied service connection for a psychiatric 
disorder claimed as an addictive disorder. As has previously been 
mentioned, VA law does not permit direct service connection for 
substance abuse, as this comprises a pattern of behavior deemed 
to arise out of willful misconduct. See 38 U.S.C.A. § 105; 38 
C.F.R. § 3.301(d); VAOPGCPREC 7-99. Nor does this case fall 
within the ambit of Allen v. Principi, supra, given that the 
Veteran is not service-connected for PTSD, and he cannot then in 
turn claim that substance abuse developed secondarily to this 
underlying psychiatric disorder. Rather, service connection for 
substance abuse premised upon a psychiatric disability for which 
service connection itself has been denied comprises a moot issue. 
It follows that service connection for addictive disorder is 
precluded on both a direct and secondary basis. 

In addition, while there is no definitive diagnosis of depression 
of record, there are treatment providers for PTSD who noted 
depressive type symptomatology, which merits some discussion by 
the Board. A September 2009 private psychiatric evaluation also 
indicated a diagnosis, in part, of bipolar disorder. To this 
effect, however, there is no indication or suggestion that 
depression is the causal result of incidents from the Veteran's 
military service. The Veteran's September 1981 separation 
examination provided a notation of "suicide - denies serious 
attempt." Also noted was a weight loss considered secondary to 
stresses. Beyond this, there is no documentation of mental health 
treatment, diagnosis or symptomatology. Significantly, also, is 
the absence of any treatment for depression or mental health 
problems for more than 20 years post-service, demonstrating a 
lack of continuity of symptomatology since service discharge. See 
38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology 
requirement to demonstrate causal relationship to service, where 
an in-service condition is not "chronic" in nature). See also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999). Nor for that 
matter has the Veteran ever claimed that he has depression or 
another mental disorder besides PTSD (and substance abuse 
disorder), or offered a plausible theory as to how depressive 
symptomatology might be service-related. Accordingly, there is no 
competent evidence to substantiate that depression or any mental 
health disorder apart from PTSD may be a condition of service 
origin.  

Accordingly, the Board is denying the claim for service 
connection for an acquired psychiatric disorder to include PTSD, 
addictive behavior, and depression. Since the preponderance of 
the evidence weighs against this claim, the benefit-of-the-doubt 
doctrine is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for an acquired psychiatric disorder to 
include PTSD, addictive behavior, and depression is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


